Title: From James Madison to the Speaker of the House of Representatives, 26 January 1803 (Abstract)
From: Madison, James
To: Speaker of the House of Representatives


26 January 1803, Department of State, Washington. “I have the honor to enclose a report upon the memorial of Tobias Lear Esqr. referred to me by a resolution of the House of Representatives of the 12th. inst.”
 

   
   Letterbook copy and letterbook copy of report (DNA: RG 59, DL, vol. 14); Tr and Tr of four enclosures (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). Letterbook copy 1 p. Enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 273–76. For enclosures, see n. 1.



   
   JM enclosed a copy of his 25 Jan. 1803 report (1 p.), stating that he had examined Lear’s memorial and considered his claim for reimbursement and indemnification “reasonable.” JM also enclosed a copy of Lear’s 10 Jan. 1803 memorial (3 pp.) and a copy of Lear to JM, 20 Jan. 1803, with its enclosures.



   
   William Lambert, acting for John Beckley, clerk of the House, had sent JM an extract from the House journal, dated 12 Jan. 1803, ordering that Lear’s memorial “be referred to the Secretary of State, with instruction to examine the same, and report his opinion thereupon, to the House” (DNA: RG 59, ML; docketed by Wagner).


